Title: To James Madison from William Eustis, [ca. 17 September] 1812
From: Eustis, William
To: Madison, James


[ca. 17 September 1812]
Colo. Cass is of opinion that the Penva. troops at Pittsbg will not be required by Genl. Harrison. It remains to be considered 1st that having been advised of them G. H. may have made his arrangements accordingly—by dismissing a part of his other troops—by ordering a part to the Iillinois [sic] or otherwise. 2. A part of the Penva. troops particularly those in the vicinity of Pittsburg prefer the western to the Eastern Route having friends in the former.
Again it is to be considered that the march to Detroit by the way of Cleveland is near 300 miles—that to Niagara not much more than 200, the former thro’ a wilderness, the latter principally thro’ a settled country. A man of good judgment and of proper authority could determine at Pittsburg what under all circumstances would be best.
Provisions to and at Niagara more plentiful and less expensive by 50 prcent.
